OPINION OF THE COURT
Per Curiam.
In this proceeding the Special Referee sustained the two *315charges of professional misconduct alleged against the respondent. The petitioner moved to confirm the report of the Special Referee, and the respondent submitted an affirmation in opposition thereto.
Charge one alleged, and the Special Referee found, that the respondent had neglected a legal matter entrusted to him, resulting in a default judgment being entered against his client in an amount exceeding $75,000.
Charge two alleged, and the Special Referee found, that the respondent perpetrated a fraud upon a court by executing a perjurious affirmation and submitting it with false exhibits to the Supreme Court, Bronx County, in an attempt to conceal his neglect of the matter alluded to above.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee sustaining the charges of misconduct. The respondent is guilty of the misconduct outlined above. Accordingly, the petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances advanced by the respondent as well as the character evidence presented on his behalf. Nevertheless the respondent is guilty of serious professional misconduct. Accordingly, the respondent is suspended from the practice of law for a period of five years commencing January 15, 1991, and until the further order of this court.
Mangano, P. J., Thompson, Bracken, Brown and Balletta, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent Charles J. Walker is suspended from the practice of law for a period of five years, commencing January 15, 1991, and continuing until the further order of this court, with leave to the respondent to apply for reinstatement after the expiration of the said period of five years upon furnishing satisfactory proof (a) that during the said period he refrained from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law §90, during the *316period of suspension and until the further order of this court, the respondent Charles J. Walker is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.